      Case 2:17-cr-00201-LMA-DMD Document 528-1 Filed 08/26/19 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                        *     CRIMINAL NO.: 17-201

 v.                                              *     SECTION: “I” (3)

 LILBEAR GEORGE, ET AL.                          *

                                         *       *       *


                        FOURTH PROPOSED SCHEDULING ORDER

        The Court hereby sets the following guidelines and deadlines:

                                          DISCOVERY

        Although the discovery deadlines have passed, the government and the defendants

recognize that the parties will continue to discover this matter, and all parties agree to turn over

any additional discovery materials in a timely fashion, reserving their right to file appropriate

motions as needed, including motions to compel.

                                      BRADY MATERIAL

        The government is aware of its continuing obligation to produce exculpatory and other

impeachment material under Brady v. Maryland and its progeny and will discharge this obligation.

Materials discoverable under Brady, to the extent they exist, will be provided immediately.

                            JENCKS ACT AND GIGLIO MATERIALS

        Materials to which the defendant and the government are entitled under the Jencks Act (18

U.S.C. § 3500) and United States v. Giglio will be provided by two weeks in advance of trial in an

effort to avoid any delay in trial. However, Jencks and Giglio materials that involve witness

security issues, upon showing made to the Court by that date, may be provided the Wednesday

before trial at 9:00 a.m.
     Case 2:17-cr-00201-LMA-DMD Document 528-1 Filed 08/26/19 Page 2 of 5




  NOTICE OF THE UNITED STATES’ INTENT TO ADMIT EVIDENCE OF OTHER
   CRIMES, WRONGS OR ACTS IN ACCORDANCE WITH RULE 404(b) OF THE
                    FEDERAL RULES OF EVIDENCE

        The government will file any notice of its intent to utilize evidence of other crimes, wrongs

or acts no later than 90 days prior to trial.

                                       MOTIONS IN LIMINE

        All motions in limine shall be filed no later than May 29, 2020, with all oppositions due

June 12, 2020. If the government discloses evidence to the defendant within 45 days of trial, the

defendants may file motions in limine related to such evidence. The government shall file its

responses three days later.

                                      PRE-TRIAL MOTIONS

        Any additional pre-trial evidentiary motions must be filed no later than April 7, 2020.

Upon good cause shown, and with Court approval, the parties may file pre-trial motions based on

materials provided or issues arising after April 7, 2020.

                     INDICTMENT AND DEATH PENALTY MOTIONS

        Any motions challenging the indictment or the government’s notice to seek the death

penalty shall be filed by October 7, 2019, with responses due by October 14, 2019. Any replies must

be filed by October 21, 2019.

                                       EXPERT WITNESSES

        In accordance with the provisions of Rule 16 (a)(1)(G) and Rule 16 (b)(1)(C), all parties

shall designate the type of experts it intends to utilize at trial and satisfy the requirements of Rule

16 (a)(1)(G) and Rule 16(b)(1)(C) by June 17, 2020. If the government discloses evidence to the

defendants after June 17, 2020, the defendants are not precluded from designating experts to

address issues related to such evidence.
    Case 2:17-cr-00201-LMA-DMD Document 528-1 Filed 08/26/19 Page 3 of 5




                                        STIPULATIONS

       To facilitate judicial economy, where authenticity and technical predicates are not at issue,

the government shall submit a proposed stipulation relating to the authenticity of its evidence no

later than 30 days before trial. The stipulations shall encompass the authenticity of recorded

audio/video tapes and business/public records.       The defendants shall review the proposed

stipulations and propose any changes no later than 20 days before trial, with agreement on the final

stipulations to be completed no later than 15 days before trial. The government shall likewise act

accordingly with any stipulations proposed by the defense.

                      NOTICE OF PHYSICAL AND TRACE EVIDENCE

       The government shall provide an inventory of all physical and trace evidence that it intends

to use at trial by September 1, 2019.

                               WITNESS AND EXHIBIT LISTS

       The government shall submit its proposed witness and exhibit list to the defendants no later

than August 17, 2020. The defendants shall submit their proposed witness and exhibit lists to the

government no later than August 24, 2020. Objections to proposed exhibits shall be submitted no

later than August 31, 2020, with responses to the objections due no later than September 7, 2020.

                                     RULE 1006 EXHIBITS

       Any summary or chart that the government or the defense intend to introduce as an exhibit

pursuant to Federal Rule of Evidence 1006, along with the supporting materials, will be exchanged

on August 29, 2020.

                      PROPOSED JURY SELECTION PROCEDURES

       The defendants shall submit their proposed jury selection procedures no later than June 1,

2020. Any opposition by the government shall be filed no later than June 15, 2020, and any replies
     Case 2:17-cr-00201-LMA-DMD Document 528-1 Filed 08/26/19 Page 4 of 5




shall be filed no later than June 22, 2020.

                                      JURY QUESTIONNAIRE

         The government and the defendants shall submit a joint jury questionnaire by June 1, 2020.

Any objections to the jury questionnaire shall be outlined and included with the joint jury

questionnaire.

                        RULE 12.2 PROCEDURES – MENTAL HEALTH

         The deadline for any defendants’ notice of its intent to offer penalty-phase mental-health

evidence required under Federal Rule of Criminal Procedure 12.2(b)(2) is August 27, 2020. The

deadline for the defendants to provide notice of their intent to present an insanity defense under

Rule 12.2(a), or notice to present expert testimony relating to a mental disease or defect or any

other mental condition bearing on the issue of guilt under Rule 12.2(b)(1), is also August 27, 2020.

                                           COMPETENCY

         The defendants shall raise any issues of competency no later than March 20, 2020. Any

additional deadlines or hearings necessary to resolve this issue will promptly be scheduled by the

Court.

                                     GUILT PHASE EXPERTS

         The government and the defendants are directed to disclose their guilt-phase experts’ identities,

CVs, and summaries, as required by Federal Rules of Criminal Procedure 16(a)(1)(G) and 16(b)(1)(C)

no later than June 17, 2020. If the government discloses evidence to the defendants after June 17,

2020, the defendants are not precluded from designating experts to address issues related to such

evidence.

         Any challenge to the testimony of guilt-phase experts pursuant to Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993), or on any other basis, must be filed by August 3, 2020,

with responses due by August 17, 2020. Any replies must be filed by August 24, 2020.
     Case 2:17-cr-00201-LMA-DMD Document 528-1 Filed 08/26/19 Page 5 of 5




          DISCLOSURE OF NON-MENTAL HEALTH EXPERTS AND
       NOTICE OF MITIGATING FACTORS AT THE SENTENCING PHASE

        The parties dispute whether the defendants are required to (1) disclose the identities of their

penalty-phase, non-mental health experts and (2) provide notice of the non-mitigating factors they

intend to prove at the sentencing hearing. Accordingly, the government shall file motions requesting

such disclosure, and outlining the legal basis for its entitlement to the same, no later than July 13, 2020,

with responses due no later than July 27, 2020.

                                PROPOSED JURY INSTRUCTIONS

        The government and the defendants shall submit proposed jury instructions for both the guilt

and any penalty phase no later than June 8, 2020. Any objections are due on June 22, 2020.

         NEW ORLEANS, Louisiana, this                   day of ____________________, 2019.




                                                 UNITED STATES DISTRICT JUDGE
